Citation Nr: 0315440	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-16 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder to include asthma and chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active service from September 1984 until 
February 1986.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2002, on appeal from a January 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  Upon its last review, the 
Board denied an increased disability rating for a right knee 
disability, and found that the appellant had not submitted 
new and material evidence that was sufficient to reopen a 
claim of service connection for a respiratory disorder, to 
include asthma and COPD.

The appellant sought review of the Board's decision relative 
to the pulmonary disorder by the U.S. Court of Appeals for 
Veterans Claims (Court).  By decision dated in December 2002 
and pursuant to the parties' joint motion for remand, the 
appellant's claim was remanded to the Board for 
readjudication under the Veterans Claims Assistance Act 
(VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The appellant specifically did not challenge 
the Board's decision relative to his right knee disability 
rating claim.  

By telefacsimile transmission received in June 2003 and 
through counsel, the appellant submitted a contemporaneously 
dated medical opinion, which is now of record.  

Having reviewed the evidence of record in its entirety, the 
Board has determined that the appellant has submitted 
sufficient evidence to reopen his claim, and the appeal will 
be granted to that extent.  Further, the appeal will be 
remanded for further development of the evidence and 
readjudication by the RO.  




FINDINGS OF FACT

1.  In an unappealed May 1992 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for respiratory disorders characterized as 
asthma and COPD.

2.  The evidence added to the record subsequent to the May 
1992 rating decision, when viewed in the context of the 
entire record, is of such significance that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the May 1992 rating 
decision is new and material, and therefore the criteria to 
reopen a claim of entitlement to service connection for a 
respiratory disorder have been met. 38 U.S.C.A. §§ 5108, 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the appellant is seeking to reopen a claim of 
entitlement to service connection for a respiratory disorder.  
The last final denial of reopening the claim was by rating 
decision dated in May 1992.  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  Under 38 
U.S.C.A. 5108, "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  As it applies 
to this case, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), 
it was noted that such evidence could be construed as that 
which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  The Board notes that 38 C.F.R. § 
3.156 was recently amended and that the standard for finding 
new and material evidence has changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the appellant's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C. 5103(b).  Following this determination, the Board may 
then proceed to evaluate the merits of the claim. 

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993)see 
also Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 
2001) (Holding that the language in 38 U.S.C.A. § 7104(a) 
that the Board shall consider "all questions in a matter" 
on appeal include the question of the Board's jurisdiction, 
even if the RO should have decided the matter differently and 
the RO's determination is not challenged by the appellant.).   
The Board may not then proceed to review whether the duty to 
assist has been fulfilled.  

As was noted in the Board's January 2002 decision, at the 
time of the May 1992 rating decision, the evidence of record 
included the veteran's service medical records.  These 
reflected that in January 1986, the appellant was treated 
following his complaint of four months of chest pain after 
deep respiration.  A prior history of asthma was noted.

Also then of record was a February 1992 VA examination with 
an accompanying radiology report, and VA outpatient treatment 
reports dated from 1986 until 1989, including records from 
the asthma clinic dated December 1986, March 1989 and May 
1989. Finally a transcript of the veteran's personal hearing 
conducted in July 1990 was associated with the claims file at 
the time of the last final rating decision in May 1992.  

In whole, the RO determined that this evidence did not 
support the veteran's claim that his respiratory disorders 
were causally related to service, as being largely in the 
nature of current treatment records, they did not reflect any 
information which, when presumed credible, would indicate 
that the appellant incurred or aggravated the disorders in 
question during the course of his military service.  

Although "new," the evidence submitted by the veteran 
subsequent to the May 1992 rating decision, consisting of a 
VA examination conducted in November 1999, as well as VA 
outpatient treatment reports dated from May 1996 until 
December 2000 is not "material."  All such information 
again reiterates that the appellant has respiratory 
disorders, but is without any indication as to the source of 
such disabilities.  See Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

However, in June 2003, the appellant submitted a letter 
authored by C.W., M.D., a VA physician.  In his letter, the 
physician reported that the appellant reported the 
development of asthma in the mid-1980's, presumably while he 
was in service, and that the appellant informed the physician 
that he had been exposed to a "large amount" of second-hand 
smoke.  The physician opined that such exposure could 
predispose the appellant to developing asthma.

As noted, the law mandates that evidence proffered by the 
appellant to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality.  Spalding, 
supra.  

Presuming the credibility of the appellant's account as 
relayed through his physician, as well as the physician's 
opinion, such information bears upon the incurrence or 
aggravation of the respiratory disorders in question during 
military service.  Hodge, supra.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for a respiratory disorder is reopened; 
the appeal is granted to this extent only.  




REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the appellant in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  Cf. Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  Moreover, while the 
appellant's assertions are presumed credible for the limited 
purpose of ascertaining whether new and material evidence is 
obtained, the presumption of credibility does not extend 
beyond this predicate determination.  Cf.  Chipego v. Brown, 
4 Vet. App. 102, 104-105 (1993).  

The Board is then required to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 
72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The present evidence as to the reopened claim is insufficient 
to fully adjudicate its merits.  First, the appellant has 
only recently reported that he was subjected to "second-hand 
smoke" as he informed Dr. C.W., above.  No information has 
been obtained as to the degree of exposure or whether the 
appellant sustained immediate or subsequent after-effects to 
such exposure.  Moreover, no competent medical examiner with 
full access to the record has rendered an opinion as to 
whether the appellant incurred or aggravated a respiratory 
disorder in service.  

Finally, as was noted in the Court's December 2002 order 
remanding this matter to the Board, and as incorporated 
through the parties' stipulation in their joint motion, the 
appellant has not been apprised in accordance with the VCAA 
of what evidence would substantiate his claim.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO will advise the appellant 
and through his representative of 
what evidence would substantiate his 
claim in accordance with the 
provisions of the VCAA.  
Contemporaneous with this advisement:  

a.  The RO should ascertain if the 
appellant has received any VA, non-
VA, or other medical treatment for 
the disorders at issue that is not 
evidenced by the current record for 
periods both prior to and after his 
active military service.  The 
appellant should be asked to 
identify the private health care 
provider who treated his asthma 
while he was in service and in 
particular, who prescribed the 
various medications that he was 
taking when he was seen by service 
medical personnel in January 1986.  
The appellant should be provided 
with the necessary authorizations 
for the release of any treatment 
records not currently on file.  The 
RO should then obtain these records 
and associate them with the claims 
folder.  Further, a specific request 
should also be made for any and all 
treatment records pertaining to the 
disorders in question generated by 
the Chicago West Side VA Medical 
Center, and any of its satellite 
clinics.  Also, the RO should 
request all treatment records of the 
appellant from Cook County Hospital 
in Chicago, Illinois for treatment 
of any respiratory disorder of the 
appellant from the mid-1970's to the 
present.  

b.  The RO should also request that 
the appellant  submit a detailed 
statement outlining any and all 
instances of his exposure to 
"second-hand smoke" while serving 
on active military duty.  In 
particular, the appellant is to 
report the dates, places, and times 
of such exposure; detail as to the 
degree of exposure, and the names, 
ranks, and duty positions of any 
witnesses to such exposure.

2.  After, and only after, the 
appellant's response is received, the 
RO should afford the appellant a 
comprehensive VA medical examination, 
to be conducted by an appropriately 
qualified physician, to ascertain 
whether the appellant incurred or 
aggravated a preexisting respiratory 
disorder.  The appellant's claims 
folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and 
the examiner must acknowledge this 
receipt and review in any report 
generated as a result of this remand.  
Any interview of the veteran, and any 
appropriate clinical testing must be 
conducted.  

The examiner must respond to the 
following inquiries, and state the 
medical bases for any opinions 
rendered.  If the examiner cannot 
respond to the inquiries without 
resort to speculation, he or she 
should so specify:

a.  Prior to active military service 
what if any medical evidence exists 
to indicate that the veteran had a 
respiratory disorder?

b.  Given the service medical 
records on file; the veteran's 
account of the development of his 
disorder; the current medical 
evidence, and the veteran's account 
of having been exposed to second-
hand smoke in service, are any of 
the veteran's currently diagnosed 
respiratory disorders incurred in or 
aggravated during his military 
service?  

3.  The RO should take such 
additional development action as it 
deems proper with respect to the 
claim, including the conduct of any 
other appropriate VA examinations, 
and follow any applicable regulations 
and directives implementing the 
provisions of the VCAA as to its 
notice and development.  Following 
such development, the RO should 
review and readjudicate the claims.  
If any such action does not resolve 
the claims, the RO shall issue the 
appellant a Supplemental Statement of 
the Case.  Thereafter, the case 
should be returned to the Board, if 
in order.

No action is required of the appellant until further notice 
is obtained.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


